The unlawful sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of three years.
The witness Clark testified that he went to the home of the appellant and purchased him two quarts of corn whiskey for which he paid him either five or six dollars.
The witness Dodson testified that he saw Clark at the time of the transaction in question and that he appeared to have been drinking. He heard him ask the appellant if he had any whiskey, or say to him that he (Clark) wanted to buy some whiskey. The witness saw them go the lot together and saw appellant come back later with a check which he said Clark had given him for the whiskey. The witness saw the check. He could not read it as he was not good at reading. Appellant did not say that he had sold any whiskey to Clark but said that he gave him some whiskey; that Clark wanted to pay for it but he would not take the money; that his reason for taking the check was that Clark said he wanted to pay wherever he went.
The indictment was filed October 10, 1923. The case was tried on the 23rd of that month. A motion for a continuance was filed and overruled on the day that the trial began. It contained an averment that on the 16th day of October, the issuance of a subpoena had been requested to Dawson and Jones Counties for the witness D. F. Dye and on the 17th of October for the wife of the appellant. By his wife he expected to prove that she was at the home of appellant at the time that the witness Clark arrived; that he had been drinking and "she knew that the defendant did not sell him intoxicating liquors." Her home was at Aspermont in Stonewall County. Subpoena was served on her on the 19th of October. On the 20th of that month she went to Abilene in Jones County, intending to return in time for the trial, but according to the telegram received by the appellant from another person, she was detained on account of the illness of her son whom she was visiting in Abilene.
According to the testimony of the appellant developed upon the trial, the transaction with Clark did not take place at the house but at a lumber pile about a hundred yards or more from his house; that his wife did not go to the place where Clark got the whiskey. Quoting the appellant, he said: *Page 616 
"I told him to help himself. I had to go back to the house. My boy was awfully sick and I needed to be at the house. My boy had pneumonia. Mr. O'Neal had the flu."
Appellant's testimony seems to have been at variance with the averment in the motion that his wife was present at the interview between himself and Clark, or at least, at the time the whiskey was gotten. Clark testified that he did not remember whether he paid the appellant with money or with a check. Appellant also testified that when Clark came to his house, he had been drinking; that appellant was in the yard cutting wood. Clark asked him if he had something to drink. Appellant told him he had some whiskey down at the lot. They went to the lot and after taking several drinks, Clark said he wanted a little for Christmas. Appellant said he would let him have it. From the appellant's testimony we quote:
"By that time the old man was pretty drunk. He says, 'I want to pay you for it.' I says, 'No, I don't want no pay for it.' I says, 'Just help yourself', and the old man says, 'No, I am going to pay you', and he got out his check book and scribbled a check that I couldn't read and my wife couldn't read; I just done that to satisfy the old man. I didn't want him to pay for the whiskey. I done that just to satisfy him. . . . I didn't want the old man there drinking and carousing around and cutting up because I necessarily needed to be at the house. I destroyed that check; I never collected it. I told him I wouldn't sell him any whiskey."
The motion for new trial is not supported by the affidavit of either the witness Dye or the appellant's wife. Dye's testimony was wholly impeaching in its nature, and the record shows no predicate laid for impeaching Clark.
It is to be noted that the indictment was filed on the 10th of October. Subpoena was issued for the appellant's wife on the 17th and served on the 19th of the month. The case was set for the 23rd. Appellant's wife went to Abilene on the 20th. According to the motion, appellant was informed that she was detained by the illness of her son. This information seems to have come to him from a telegram. No verification of the cause of the detention is attached to the motion, and we think the record is not such as to warrant the holding that in overruling the motion, the learned trial judge abused his discretion.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.